DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 06/19/2020. 
Claims 1-30 are pending in this application, with claims 1,13,16 and 30 being independent. 

Specification
The disclosure is objected to because of the following informalities:
In the disclosure, reference 1005 for Fig.10 is missing
The applicant is requested to verify that the references for rest of the drawings are included in the disclosure.
Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the RAT" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 25 recites the limitation "the RAT" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,5-9,12-13,16-1720-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2015/0043336 Al, hereinafter referred to as “Zhu”) in view of Yeh et al. (US 2013/0322261 Al, hereinafter referred to as “Yeh”).

Regarding claims 1 and 16, Zhu discloses a method and a system configured to manage communications in accordance with a plurality of radio access technologies (RATs) (Zhu Fig.1 Wifi and cellular systems), comprising: monitoring a second set of operational conditions (Zhu Fig.3 Para[0044] The playback buffer value (i.e. operational condition) is received in the QoE report) associated with the processing system, the external environment of the processing system (Zhu Fig.3 Para[0044] The playback buffer is associated with the client (i.e. processing system)), or a combination thereof, determining a RAT-specific data rate target for (Zhu Fig.3 Para[0042-46] The PB threshold (i.e. data rate target) is adjusted according to the buffer state and buffer value) based at least in part on the determined data rate tolerances (Zhu Fig.3 Para[0044] The offload ratio (i.e. data rate tolerance)) and the monitored second set of operational conditions (Zhu Fig.3 Para[0044] The playback buffer value); and managing data rates of the plurality of RATs based on the RAT-specific data rate targets (Zhu Fig.3 Para[0042-46] The offload ratio is adjusted to increase E2E throughput or reduce cellular usage to satisfy PB threshold). 
Zhu does not explicitly disclose monitoring a first set of operational conditions associated with the processing system, an external environment of the processing system, or a combination thereof, establishing a dynamic prioritization of the plurality of RATs based on the monitored first set of operational conditions; determining a data rate tolerance of each of the plurality of RATs based at least in part on the dynamic prioritization.
However, Yeh from the same field of invention discloses monitoring a first set of operational conditions associated with the processing system, an external environment of the (Yeh Fig.4 Ref:32 Para[0021-22] The received signal power (i.e. condition)), or a combination thereof, establishing a dynamic prioritization (Yeh Fig.4 Para[0021-22] The preference set for a source (i.e. priority) type (i.e. RAT)) of the plurality of RATs based on the monitored first set of operational conditions (Yeh Fig.4 Para[0021-22] The preference for the source type is set based on the maximum received power); determining a data rate tolerance of each of the plurality of RATs based at least in part on the dynamic prioritization (Yeh Fig.5 Ref:44 Para[0026] The acceptable quality of service (i.e. data rate tolerance) such as throughput, power efficiency, etc. is used to select a give n radio access technology).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “monitoring a first set of operational conditions associated with the processing system, an external environment of the processing system, or a combination thereof, establishing a dynamic prioritization of the plurality of RATs based on the monitored first set of operational conditions; determining a data rate Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).

Regarding claims 13 and 28, Zhu discloses a method of operating a processing system associated with a vehicle and configured to manage communications in accordance with a plurality of radio access technologies (RATs), comprising: managing data rates of the plurality of RATs based on the dynamic prioritization (Zhu Fig.3 Para[0042-46] The offload ratio is adjusted to for WLAN in order to decrease the cellular system usage).
Zhu does not explicitly disclose monitoring a set of operational conditions associated with the processing system, the vehicle, or a combination thereof; establishing a dynamic prioritization of the plurality of RATs based on the monitored set of operational.
However, Yeh from the same field of invention discloses conditions monitoring a set of operational conditions (Yeh Fig.1 Para[0012] The client may be an automobile), or a combination thereof (Yeh Fig.4 Ref:32 Para[0021-22] The received signal power (i.e. condition)); establishing a dynamic prioritization of the plurality of RATs (Yeh Fig.4 Para[0021-22] The preference set for a source (i.e. priority) type (i.e. RAT)) based on the monitored set of operational conditions (Yeh Fig.4 Para[0021-22] The preference for the source type is set based on the maximum received power).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “monitoring a set of operational conditions associated with the processing system, the vehicle, or a combination thereof; establishing a dynamic prioritization of the plurality of RATs based on the monitored set of operational conditions” as taught by Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).


Specifically for claim 16, Yeh discloses a radio device which includes transmitter/receiver (Yeh Fig.8 Para[0038-39]), a processor (Yeh Fig.8 Para[0038-39]) and memory (Yeh Fig.8 Para[0038-39]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “a radio device with transmitter/receiver, processor and memory” as taught by Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).
Specifically for claim 13, Yeh discloses a vehicle (Yeh Fig.1 Para[0012]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “a vehicle as a client” as taught by Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).


Regarding claims 2 and 17, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu further discloses wherein the first set of operational conditions includes: a RAT-related status of one or more applications configured for execution by the processing system (Not given patentable weight due to non-selective option), one or more custom settings defined by a third party, or any combination thereof (Zhu Para[0037] The playback buffer threshold initial value is preconfigured).
Regarding claims 5 and 20, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Yeh further discloses wherein the second set of operational conditions includes: one or more performance metrics associated with the processing system, information characterizing a communicative status of the processing system (Not given patentable weight due to non-selective option), information characterizing an environment of the processing system (Not given patentable weight due to non-selective option), or any combination thereof (Yeh Para[0026,0032] The quality of service is used as a performance metric).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “wherein the second set of operational conditions includes: one or more performance metrics associated with the processing system” as taught by Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).
Regarding claims 6 and 21, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Yeh further discloses wherein the one or more performance metrics include: a utilization level of the processing system (Not given patentable weight due to non-selective option), an operating frequency of the processing system (Not given patentable weight due to non-selective option), an idle duration level of the processing system, a power consumption level of the processing system (Yeh Para[0026] The power efficiency is used), or any combination thereof (Yeh Para[0026] The connection duration is considered).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “wherein the one or more performance metrics include: a power consumption level of the processing system , an idle duration level of the processing system” as taught by Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).
Regarding claims 7 and 22, wherein the information characterizing the environment of the processing system includes an amount of memory read traffic, write traffic, or a combination thereof (Not given patentable weight due to non-selective option in claim 5).
Regarding claims 8 and 23, wherein the information characterizing the environment of the processing system includes a temperature of a component of the processing system (Not given patentable weight due to non-selective option in claim 5).
Regarding claims 9 and 24, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu and Yeh further discloses wherein the first and second sets of operational conditions are different (Zhu Para[0044] and Yeh Para[0021] discloses that the operational conditions are different when determining RAT preference and throughput rate).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu to have the feature of “wherein the first and second sets of operational conditions are different” as taught by Yeh. The suggestion/motivation would have been to be associated to a radio access technology based on a performance consideration (Yeh Para[0011]).
Regarding claims 12 and 27, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu further discloses detecting a change in the monitored second set of operational conditions; and updating the RAT-specific data rate targets based on the detected change; wherein the managing is based on the updated RAT-specific data rate targets (Zhu Fig.3 Para[0040] The adjustment of offload ratio is iterated when next QoE report is received).

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yeh and further in view of LEE et al. (US 2019/0075548 Al, hereinafter referred to as “Lee”).

Regarding claims 3 and 18, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu in view of Yeh does not explicitly disclose wherein the processing system is associated with a vehicle, and wherein the plurality of RATs comprises cellular vehicle-to-everything (C- V2X).
However, Lee from the same field of invention discloses wherein the processing system is associated with a vehicle, and wherein the plurality of RATs comprises cellular vehicle-to-everything (C- V2X) (Lee Para[0009,0317] The different RATs including V2X are utilized for a communication by V-UE (i.e. vehicle)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu and Yeh to have the feature of “wherein the processing system is Lee. The suggestion/motivation would have been to efficiently select a resource to avoid interference (Lee Para[0010]).

Regarding claims 4 and 19, Zhu in view of Yeh and Lee discloses the method and the system as explained above for Claim 1. Zhu further discloses wherein the first set of operational conditions includes: one or more in-cabin driving events of the vehicle (Not given patentable weight due to non-selective option), one or more exterior driving events of the vehicle (Not given patentable weight due to non-selective option), a RAT-related status of one or more applications configured for execution by the processing system (Not given patentable weight due to non-selective option), one or more custom settings defined by a third party, or any combination thereof (Zhu Para[0037] The playback threshold is preconfigured (i.e. custom setting)).




Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yeh and further in view of HIMAYAT et al. (US 2015/0373604 Al, hereinafter referred to as “Himayat”).

Regarding claims 10 and 25, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu in view of Yeh does not explicitly disclose wherein the data rate tolerance of each of the plurality of RATs corresponds to a degree of data rate reduction over the RAT that can be tolerated while maintaining a threshold RAT-specific user experience level, which is modeled as a function using the dynamic prioritization as an input.
However, Himayat from the same field of invention discloses wherein the data rate tolerance of each of the plurality of RATs corresponds to a degree of data rate reduction over the RAT that can be tolerated while maintaining a threshold RAT-specific user experience level, which is modeled as a function using the dynamic prioritization as an input (Himayat Fig.3 Para[0038-39,0045] The pricing information (i.e. tolerance) along with the user preference of lower throughput (i.e. user experience maintained as far as preference is concerned) is used to select the node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu and Yeh to have the feature of “wherein the data rate tolerance of each of the plurality of RATs corresponds to a degree of data rate reduction over the RAT that can be tolerated while maintaining a threshold RAT-specific user experience level, which is modeled as a function using the dynamic prioritization as an input” as taught by Himayat. The suggestion/motivation would have been to allow user preference to be factored in for selecting a node for maximum throughput and lower signaling (Himayat Para[0026]).



Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yeh and further in  hereinafter referred to as “Ganesh”).

Regarding claims 11 and 26, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu in view of Yeh does not explicitly disclose detecting a change in the monitored first set of operational conditions; updating the dynamic prioritization in accordance with the detected change; updating the data rate tolerances based on the updated dynamic prioritization; and updating the RAT-specific data rate targets based on the updated data rate tolerances, wherein the managing is based on the updated RAT-specific data rate targets.
However, Ganesh from the same field of invention discloses detecting a change in the monitored first set of operational conditions; updating the dynamic prioritization in accordance with the detected change; updating the data rate tolerances based on the updated dynamic prioritization; and updating the RAT-specific data rate targets based on the updated data rate tolerances, wherein the managing is based on the updated RAT-specific data rate (Ganesh Fig.5 Para[0058-59] The ranking of a communication link is updated after a condition change occurred. Zhu and Yeh teaches the processes to determine data tolerances and target data rates).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu and Yeh to have the feature of “detecting a change in the monitored first set of operational conditions; updating the dynamic prioritization in accordance with the detected change; updating the data rate tolerances based on the updated dynamic prioritization; and updating the RAT-specific data rate targets based on the updated data rate tolerances, wherein the managing is based on the updated RAT-specific data rate targets” as taught by Ganesh. The suggestion/motivation would have been to utilize a cellular connection of a mobile device using available bandwidth (Ganesh Para[0002]).





Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yeh and further in in view of LEE et al. (US 2019/0075548 Al, hereinafter referred to as “Lee”).

Regarding claims 14 and 29, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu further discloses wherein the first set of operational conditions includes: one or more in-cabin driving events of the vehicle (Not given patentable weight due to non-selective option), one or more exterior driving events of the vehicle (Not given patentable weight due to non-selective option), a RAT-related status of one or more applications configured for execution by the processing system (Not given patentable weight due to non-selective option), one or more custom settings defined by a third party, or any combination thereof (Zhu Para[0037] The playback threshold is preconfigured (i.e. custom setting)). Zhu in view of Yeh does not explicitly disclose wherein the plurality of RATs comprises cellular vehicle-to-everything (C- V2X).

However, Lee from the same field of invention discloses wherein the plurality of RATs comprises cellular vehicle-to-everything (C- V2X) (Lee Para[0009,0317] The different RATs including V2X are utilized for a communication by V-UE (i.e. vehicle)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu and Yeh to have the feature of “wherein the plurality of RATs comprises cellular vehicle-to-everything (C- V2X)” as taught by Lee. The suggestion/motivation would have been to efficiently select a resource to avoid interference (Lee Para[0010]).



Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yeh and further in view of Ganesh et al. (US 2016/0142941 A1, hereinafter referred to as “Ganesh”).


Regarding claims 15 and 30, Zhu in view of Yeh discloses the method and the system as explained above for Claim 1. Zhu in view of Yeh does not explicitly disclose detecting a change in the monitored set of operational conditions; and updating the dynamic prioritization in accordance with the detected change, wherein the managing is based on the updated dynamic prioritization.
However, Ganesh from the same field of invention discloses detecting a change in the monitored set of operational conditions; and updating the dynamic prioritization in accordance with the detected change, wherein the managing is based on the updated dynamic prioritization (Ganesh Fig.5 Para[0058-59] The ranking of a communication link is updated after a condition change occurred. Zhu and Yeh teaches the processes to determine data tolerances and target data rates).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu and Yeh to have the feature of “detecting a change in the monitored set of operational conditions; and updating the dynamic Ganesh. The suggestion/motivation would have been to utilize a cellular connection of a mobile device using available bandwidth (Ganesh Para[0002]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0280827 to Fechtel (Fig.7 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2010/0062800 to Gupta (Fig.8 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2017/0094628 to Miao (Paragraphs:31,78).
2.	U.S. Patent Application Publication No. 2014/0369271 to Amini (Fig.14 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information 






/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415